Citation Nr: 1551048	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for low back pain due to lumbar strain, to include whether service connection is warranted for lumbar spine stenosis and lumbar spine degenerative changes.

2.  Entitlement to service connection for left leg radiculopathy, to include as secondary to service-connected low back pain due to lumbar strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from March 1968 to December 1969.  The Veteran also served in the Wisconsin Army National Guard between July 16, 1983 and October 13, 1995.  He was ordered to active duty from January 1991 to May 1991.  In April 1997, VA found that the Veteran's "under other than honorable conditions" discharge for his period of service from August 11, 1991 to October 13, 1995 was a bar to all benefits administered by VA except healthcare for any disability determined to be service-connected.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2010 and July 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a November 2014 decision, the Board remanded the Veteran's claim to the AOJ for additional development and adjudication.  The case has since returned to the Board for appellate review.  Notably, in the 2014 decision, the Board apparently took jurisdiction over the lumbar spine diagnoses of stenosis and degenerative joint disease, despite a 2002 rating decision that expressly denied service connection for degenerative joint disease.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (holding that claims based upon distinctly diagnosed diseases and injuries are separate and distinct claims under 38 U.S.C. § 7104(b)); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that where there is no prior final denial of a claim, although a Veteran may identify a particular disorder, the scope of the claim cannot be limited only to the condition stated, but must be considered a claim for any disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim); but see Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (noting that to "reflexively" conclude that a new diagnosis is a new claim could limit benefits in claims that would otherwise relate back to prior proceedings).  Furthermore, the Board directed the RO to obtain direct service connection opinions on these issues.  Accordingly, the Board is bound by these actions and attempts to resolve the issues now on appeal herein. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for left leg radiculopathy, to include as secondary to service-connected lumbar strain, a remand is necessary to obtain an adequate VA medical opinion that addresses both direct and secondary service connection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  The Veteran was provided with a VA examination in connection with his claim in May 2011.  The examiner concluded that the Veteran's sciatica-like left leg pain was due to his spinal stenosis with degenerative joint disease of the lumbar spine and hamstring tendon tear, but not his service-connected low back strain.  However, this opinion is inadequate as it did not address the issue of whether the Veteran's left leg radiculopathy was aggravated by his low back strain.  Moreover, although the RO adjudicated the Veteran's claim on both a direct and secondary basis, the examiner did not provide a separate opinion that clearly addressed direct service connection.

In addition, the Veteran was not provided with a clear diagnosis of radiculopathy by the May 2011 VA examiner.   However, subsequent VA examinations have expressly diagnosed radiculopathy of the left lower extremity.  See January 2015 VA examination; June 2015 VA examination.  Thus, a new VA medical opinion that clarifies the diagnosis and adequately considers the aggravation prong of secondary service connection must be obtained.  

Regarding the claim for an increased evaluation for the service-connected lumbar strain, a remand is also required to obtain an adequate medical opinion that satisfies the Board's prior remand directives.  See Barr, 21 Vet. App. at 311; Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the November 2014 remand, the Board directed the AOJ to obtain a VA examination to assess the current severity of the Veteran's low back strain.  Apparently as part of that remand, the Board instructed a VA examiner to provide opinions regarding whether the diagnosed lumbar stenosis and degenerative joint disease were related to his low back muscle strain during service.  The examiner was also directed to state whether it is at least as likely as not that these diagnosed disorders were aggravated by the service-connected lumbar strain.

The Veteran was provided with VA examinations in January 2015 and June 2015 with addendums in August and September 2015.  In January 2015, the VA examiner diagnosed lumbar stenosis and opined that it was not caused by, a result of, or aggravated by his military service or lumbar sprain that occurred on active duty.  This opinion specifically focuses on the relationship between the stenosis and active service, including the injuries therein.  However, the examiner did not address whether the stenosis was caused or aggravated by his current service-connected disability of lumbar strain.  

During the June 2015 VA examination, the examiner diagnosed spinal stenosis and degenerative joint disease of the lumbar spine.  The examiner opined that the symptoms were more due to stenosis and degenerative joint disease, which is more related to aging and the initial muscle sprain reported on active duty discharge repot.  The examiner did not provide a rationale for this conclusion.  In an August 2015 addendum opinion, the examiner stated that the lumbar stenosis and degenerative joint disease were the aggravation of his service-connected low back strain.  Neither the opinion on direct nor secondary service connection was supported by a rationale.

In September 2015, the VA examiner provided another addendum opinion in which she stated that the arthritis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale for her opinion on direct service connection, the examiner did not address her previously positive opinion from August 2015.  In addition, the examiner did not provide an opinion regarding secondary service connection.  Based on this evidence, the Board finds that an additional medical examination and opinion must be obtained that sufficiently addresses both direct and service connection.

In addition, a remand is needed to obtain potentially relevant and outstanding records.  In September 2011, VA was informed that the Veteran had a pending worker's compensation claim.  However, records related to this claim are not associated with the claims file.  Upon remand, the AOJ should attempt to obtain these records.  The Board also notes that the AOJ requested and received records from the Social Security Administration (SSA).  However, these records do not contain the SSA decision.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  If there is a reasonable possibility that the records are relevant to a veteran's claim, VA is required to assist in obtaining SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The RO should therefore make an additional request to SSA for pertinent records, to include any SSA decisions.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a December 2010 Application for Increased Compensation Based on Unemployability, the Veteran stated that he was unable work due to his service-connected disabilities.  The Board notes that the Veteran's only current service-connected disability is his low back pain due to lumbar strain.  Although the issue was nominally listed in the statement of the case, the RO must more fully develop a claim for TDIU.  The Board also finds that any decision with respect to the claims remanded herein also may affect the claim for TDIU.  Thus, the claims are inextricably intertwined.  See Harris, 1 Vet. App. at 183.

In addition, the Veteran appears to receive treatment from the Milwaukee VA Medical Center.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Milwaukee VA Medical Center dated since January 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.

A specific request must be made for information pertaining to his claim for worker's compensation benefits.  In particular, he should state when he applied for such benefits and whether he was awarded such benefits due to on-the-job injuries.  Thereafter, attempt to obtain any relevant records regarding the Veteran's claim for worker's compensation benefits.

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Develop and adjudicate the Veteran's claim for entitlement to TDIU under the provisions of 38 C.F.R. § 4.316 and Rice v. Shinseki, 22 Vet. App. 447 (2009).

5.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected low back strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed low back disorders.  If lumbar spine stenosis and lumbar spine degenerative changes are not diagnosed, the examiner must address the previous diagnoses of record.

Second, for each diagnosed low back disorder other than lumbar strain, the examiner must provide separate opinions that address the following questions:

(a) Is it is at least as likely as not (a 50 percent or greater probability) that the low back disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?

(b) Is it is at least as likely as not (a 50 percent or greater probability) that the service-connected lumbar strain caused the low back disorder?

(c) Is it is at least as likely as not (a 50 percent or greater probability) that the service-connected lumbar strain permanently aggravated the low back disorder?

Third, the examiner must comment on the severity of the Veteran's low back strain and report all signs and symptoms necessary for evaluating the disability under the rating criteria, utilizing the appropriate Disability Benefits Questionnaire.  The examiner must identify all neurological manifestations of the lumbar strain, to include whether there is any left leg sciatica or radiculopathy.  Additionally, the examiner must separate out the symptoms attributable to the Veteran's service-connected lumbar strain and to the non-service-connected lumbar stenosis and degenerative joint disease.  If this is not possible, the examiner must so state.  

6.  After completing the preceding development, return the claims file to the examiner that conducted the May 2011 VA examination for the left leg radiculopathy.  If that examiner is unavailable, send the claims file to a similarly qualified examiner.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to maters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Initially, the examiner must clarify whether the Veteran has a current diagnosis of left leg radiculopathy.  If the examiner finds that the Veteran has a current diagnosis of left leg radiculopathy, the examiner must provide an opinion as to the following:

(a) Is it is at least as likely as not (a 50 percent or greater probability) that the left leg radiculopathy manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?

(b) Is it is at least as likely as not (a 50 percent or greater probability) that the service-connected lumbar strain caused the left leg radiculopathy?

(c) Is it is at least as likely as not (a 50 percent or greater probability) that the service-connected lumbar strain permanently aggravated the left leg radiculopathy?

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

8.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

